Citation Nr: 1117048	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  04-34 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral chronic open angle glaucoma secondary to service-connected type II diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that granted service connection and a 20 percent disability rating for type II diabetes mellitus, effective July 31, 2002; and granted service connection and a 10 percent disability rating for chronic open angle glaucoma of the eyes, effective October 17, 2002.  In May 2007, the Board remanded this matter for further development.

The issue of an initial disability rating in excess of 20 percent for type II diabetes mellitus is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since October 17, 2002, the effective date of service connection, the Veteran's bilateral chronic open angle glaucoma is manifested by no loss of visual fields and with corrected visual acuity of 20/40 bilaterally.


CONCLUSION OF LAW

Since October 17, 2002, the criteria for an initial compensable disability rating for bilateral chronic open angle glaucoma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84, Diagnostic Codes 6078, 6079; 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2003 and May 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim arises from his disagreement with the initial disability rating  following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims.  Thus, the duties to notify and assist have been met.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  As the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Bilateral Chronic Open Angle Glaucoma

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 10 percent for bilateral chronic open angle glaucoma at any time during the pendency of the appeal.

The Veteran's bilateral eye disability has been rated as 10 percent disabling under Diagnostic Code 6013, which provides that noncongestive primary simple glaucoma is to be rated on impairment of visual acuity or visual field loss.  The minimum rating is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6013 (2010).

Diagnostic Codes 6000 through 6009, in chronic form, are to be rated from 10 percent to 100 percent disabling for impairment of visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. §  4.84, Diagnostic Codes 6000-6009.

A compensable disability rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2008).

During the pendency of the appeal, the criteria for rating eye disabilities changed.  However, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the prior rating criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).

Impairment of central visual acuity is rated pursuant to the criteria found in Diagnostic Codes 6061 through 6079, which provide a chart wherein the visual acuity in one eye is compared to the visual acuity in the other eye to achieve the bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061- 6079, Table V.  Visual acuity is rated based on best distant vision obtainable after correction by eyeglasses.  38 C.F.R. § 4.75 (2008).

A 10 percent disability rating is warranted for visual acuity where the vision is 20/50 in one eye and 20/50 in the other eye; or where vision is 20/40 in one eye and 20/50 in the other; or where vision is 20/70 in one and 20/40 in the other.  Diagnostic Codes 6078, 6079.

A 20 percent disability rating is warranted for visual acuity where the vision is 20/70 in one eye and 20/50 in the other; or where vision is 20/100 in one eye and 20/50 in the other; or where vision is 20/200 in one and 20/40 in the other; or where vision is 15/200 in one eye and 20/40 in the other.  Diagnostic Codes 6077, 6078.

Ratings for impairment of field vision are evaluated from 10 to 30 percent under Diagnostic Codes 6080 and 6081.  A disability rating in excess of 10 percent under Diagnostic Code 6080 requires (a) concentric contraction of visual field to 60 degrees, but not to 45 degrees, bilaterally; (b) concentric contraction of visual field to 45 degrees, but not to 30 degrees, bilaterally; (c) concentric contraction of visual field to 30 degrees, but not to 15 degrees, bilaterally; (d) concentric contraction of visual field to 15 degrees, but not to 5 degrees unilaterally or bilaterally; (e) concentric contraction of visual field to 5 degrees unilaterally or bilaterally; (f) loss of nasal half of visual field, bilaterally; or (g) loss of temporal half of visual field, bilaterally.

Under 38 C.F.R. § 4.75, ratings on account of visual impairments considered for service connection are, when practicable, to be based only on examination by specialists.  Such examinations should include uncorrected and corrected central visual acuity for distance and near, with record of the refraction.  The best distant vision obtainable after best correction by glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.

Regarding the determination of field loss, the extent of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in table III of VA's Rating Schedule for determining average concentric contraction of visual fields.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).

VA medical records include an October 2002 eye clinic report which lists diagnoses of presbyopia, refraction disorder, not otherwise specified, chronic allergy conjunctivitis, not otherwise specified, and type II diabetes mellitus.  Visual acuity in the right eye was 20/30 and 20/25 in the left eye.  Intraocular pressure in the right eye was 22 and 26 in the left eye.

In January 2003, the Veteran's visual acuity bilaterally was 20/25.  Intraocular pressure in the right eye was 20 and 28 in the left eye.

In March 2003, the Veteran reported blurred vision and had bilateral visual acuity of 20/25.  Intraocular pressure in the right eye was 16 and 17 in the left eye.

In July 2003, visual acuity was 20/25 bilaterally.  Extraocular movement was full with intraocular pressure in the right eye 16 and 18 in the left eye.

An October 2003 report indicates that the Veteran had a history of non-insulin dependent diabetes mellitus that was diagnosed three years ago.  However, he denied any ocular surgeries, traumas, illnesses, or retinal laser treatment.  On examination, he presented with complaints of blurred vision especially when reading.  Visual acuity indicated uncorrected far vision in the right eye of 20/30 and corrected near and far vision of 20/20.  In the left eye, uncorrected far vision was 20/40 with 20/20 corrected far and near vision.  There was no evidence of diplopia or any visual field deficit.  On examination, the Veteran's eyelids were intact with clear sclera and corneas.  Intraocular pressure was 16/16.  The Veteran was diagnosed with diabetes-related controlled chronic open angle glaucoma and a refraction error.

Another October 2003 report indicates that the Veteran had failing vision, but did not wear glasses, contact lenses, or other devices.

VA medical records dated in November 2003 indicate that the Veteran denied any loss of vision, excessive lacrimation, redness, or pain.  However, he did experience blurred vision and difficulty reading.  The Veteran also denied double vision and a sudden loss of vision.  On examination, the eyelids and sclera were normal.  The pupils were isocoric and reactive to light and accommodation.  Extraocular movement was normal.

An April 2004 VA medical record is negative for any history of eye surgeries.  On examination, the Veteran had no pain and visual acuity in the right eye of 20/40 +2 and 20/25 in the left eye.  Lids were within normal limits.  The Veteran was diagnosed with no evidence of diabetic changes, refractive error, and uncontrolled glaucoma.

In September 2004, visual acuity was 20/20 bilaterally and the Veteran used eye drops.  He was assessed with borderline controlled coagulation.

In December 2004, visual acuity was 20/20 bilaterally.

An April 2005 report reflects complaints of blurred vision that worsened when the Veteran looked down.  The Veteran also complained of photophobia, but denied any secretions.  He also denied any history of eye surgery or head trauma and his glaucoma was treated with medication.  Visual acuity bilaterally was 20/25.  The impression was glaucoma, open angle with right intraocular pressure.  The Veteran complained that his vision was worse in the left eye and complained of decreased visual acuity the physician opined could be related to visual field loss as opposed to a floater.

A July 2005 eye note shows that vision in the Veteran's right eye was 20/25 and 20/25+ in the left eye.  The assessment was controlled glaucoma.

In February 2006, the Veteran's pupils were equally reactive to light and accommodation.

VA medical records dated in August 2006 reflect that the Veteran was treated for discomfort in the left eye after sand got into the eye.  The assessment was rule out abrasion in left eye and type II diabetes mellitus.

Another August 2006 eye note indicates that uncorrected visual acuity was 20/200 and 20/100.  The impression was no foreign body found on the cornea or conjunctiva with no corneal epithelial defect.  It was noted that visual acuity in the right eye had deteriorated markedly since the last visit.  However, no retinal or macular findings were seen.

In December 2006, the Veteran's pupils were equally reactive to light and accommodation.  Extraocular movement was intact without corneal lesions and conjunctivae was clear.

A February 2007 optometry note indicates a recent history of poor visual acuity without obvious pathology to explain clinical findings.  The Veteran complained of a slow reduction of vision of both eyes.  He was only able to read large print in the newspaper and had difficulty seeing the ground in front of him when he walked.  The Veteran did not report changes in his vision throughout the day.  However, it was noted that he demonstrated exaggerated hesitation and strain during acuities.  Corrected visual acuity was 20/40 bilaterally.  The assessment was legal blindness due to repeatable visual field constriction due to glaucoma and unexplained fluctuations in visual acuity.  However, it was again noted that there was a history of objective findings that did not correlate with the Veteran's subjective complaints.  

In April 2007, the Veteran denied yellow sclera, visual changes, diplopia, blurred vision, photophobia, visual acuity, and lacrimation.  On eye examination, pupils were equally round and reactive to light and accommodation.  Extraocular movements were intact.

Pursuant to the Board's May 2007 remand, the Veteran was afforded a VA eye examination in October 2008.  He reported using Travatan and Alphagan drops in both eyes and Trusopt eye drops in the left eye.  Uncorrected far and near vision in the right eye was 20/100 and 20/400 with corrected far and near vision of 20/20 j1+.  With respect to the left eye, uncorrected far and near vision was 20/80 -1 and 20/400, with corrected far and near vision of 20/20 and jl+.  The Veteran denied any ocular surgeries or traumas or retina laser treatment.  There was no evidence of diplopia or extraocular movements with a full range of movements.  There was severe peripheral constriction in the eyes bilaterally with approximately 9 degrees of central visual field remaining in the right eye and 11 degrees in the left eye.  However, results of the study were abnormal and the Veteran was diagnosed with a refractive error, mild dry eyes, bilateral senile cataracts, advanced open angle glaucoma without evidence of any diabetic retinopathy observed and grade 2 hypertensive retinopathy.  The Veteran was determined to be legally blind due to central visual fields less than 20 degrees bilaterally.  However, the examiner opined that the Veteran's loss of central vision was caused by or a result of his refractive error and senile cataracts.  The loss of peripheral vision was caused by or a result of the glaucoma open angle.  The examiner also opined that the Veteran's open angle glaucoma was not at least as likely as not caused by or a result of his diabetes mellitus.  However, the Veteran's loss of vision, including cataracts, was not caused by or a result of his type II diabetes mellitus.

The Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected glaucoma, based on impairment of visual acuity, at any time during the pendency of the appeal.  The Board finds that his corrected visual acuity results in, at worst, 20/40 bilaterally.  Therefore, the Board finds that the evidence does not support a disability rating greater than 10 percent because he does not demonstrate visual acuity that satisfies criteria to support a higher rating.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 (2008).

The Board also finds that a disability rating in excess of 10 percent is not warrant for the Veteran's service-connected glaucoma, based on impairment of visual field loss, at any time during the pendency of the appeal.  VA medical records reflect the Veteran's complaints of blurred vision in March 2003 and failing vision in October 2003.  However, in November 2003 he denied any sudden loss of vision.  A February 2007 optometry note reflects the Veteran's report of a slow reduction of vision of both eyes.  He was only able to read large print in the newspaper and had problems seeing the ground in front of him when he walked.  However, it was noted that he demonstrated exaggerated hesitation and strain during acuities.  While the assessment was legal blindness due to repeatable visual field constriction due to glaucoma and unexplained fluctuations in visual acuity, it was emphasized that there was a history of objective findings that did not correlate with the Veteran's subjective complaints.  Finally, on VA eye examination in October 2008, the Veteran was determined to be legally blind due to central visual fields less than 20 degrees bilaterally.  The examiner opined that the Veteran's loss of central vision was caused by or a result of his refractive error and senile cataracts.  The Veteran's loss of peripheral vision was caused by or a result of open angle glaucoma.  However, the examiner further opined that the Veteran's loss of vision, including cataracts, was not caused by or a result of his service-connected type II diabetes mellitus.  Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for any impairment of visual field loss pursuant to Diagnostic Codes 6080 or 6081 at any time during the pendency of the appeal.  38 C.F.R. § 4.84(a), Diagnostic Codes 6080, 6082 (2008).

The Board notes that on VA examination in October 2008 the Veteran indicated that he had retired in 1973 and was not currently employed.  However, the Board finds that the Veteran's service-connected bilateral eye disability does not present such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular disability rating.  38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected bilateral eye disability do not result in a marked functional impairment in any way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his bilateral eye disability.  While the Board finds that most of the Veteran's statements in that regard are credible and has taken them into consideration, the Board also notes that a February 2007 optometry note indicated that the Veteran demonstrated exaggerated hesitation and strain during acuities and that there was a history of objective findings that did not correlate with the Veteran's subjective complaints, suggestive of malingering.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered, if submitted, when a Veteran's claim seeks disability benefits).  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  His statements, however, are not competent, in that he is unable to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, his assertions do not constitute competent medical evidence in support of a rating in excess of 10 percent for bilateral chronic open angle glaucoma during the period on appeal.

Accordingly, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's bilateral chronic open angle glaucoma at any time since October 17, 2002.  The preponderance of the evidence is against the assignment of any higher rating for bilateral chronic open angle glaucoma.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for bilateral chronic open angle glaucoma secondary to service-connected type II diabetes mellitus, is denied.


REMAND

Unfortunately, a remand is required in this case as to the issue of an increased disability rating for the service-connected type II diabetes mellitus.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran's type II diabetes mellitus is currently rated as 20 percent disabling under Diagnostic Code 7913 which provides the rating criteria for diabetes mellitus.  Under this diagnostic code provision, complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent disability rating.  See Diagnostic Code 7913, Note (1) (2010).  In this regard, the Veteran was afforded a VA diabetes mellitus examination in October 2008.  The VA examiner concluded that it was at least as likely as not that the Veteran had kidney disease that was manifested by microalbuminuria that was a complication of the diabetes mellitus.  As such, the Board finds that the Veteran's kidney disease is a complication of the diabetes mellitus that must be rated separately.  However, the Board finds that diagnostic findings as to the extent and severity of the Veteran's kidney disease is inadequate to accurately assign a separate disability rating for this complication of the diabetes mellitus.  As such, on remand, the Veteran should be scheduled for an appropriate VA examination so as to ascertain the extent and severity of his kidney disease which has been shown to be a complication of his service-connected diabetes mellitus.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Finally, it appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in May 2007.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the Veteran's VA treatment records dated since May 2007.

2.  The RO/AMC shall then schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his diabetes mellitus, to include his kidney disease which has been found to be a complication of his service-connected diabetes mellitus.  The claims file and a copy of this Remand should be reviewed by the examiner and that review should be indicated in the examination report.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner must set forth a complete description of the symptoms and severity of the Veteran's kidney disease which has been found to be a complication of the diabetes mellitus.  

The examiner should also state what impact, if any, the Veteran's kidney disease has on his employment and daily living.  A complete rationale for any opinion expressed shall be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim, to include the assignment of a separate disability rating for the complications of diabetes mellitus manifested by kidney disease.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


